Both components of the inquiry must be shown, Strickland, 466 U.S. at
                697, and the petitioner must demonstrate the underlying facts by a
                preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012, 103
                P.3d 25, 33 (2004). We give deference to the district court's factual
                findings if supported by substantial evidence and not clearly erroneous but
                review the court's application of the law to those facts de novo.    Lader v.
                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant argues that his trial counsel was ineffective
                for arguing for life sentences in this case and for not presenting mitigating
                evidence. Appellant asserts that counsel's decision to argue for life
                sentences imposed to run concurrently with a life sentence imposed in
                another case was flawed because that case was not final (on appeal) when
                counsel made the argument and counsel failed to investigate this fact.
                            Appellant fails to demonstrate that his counsel's performance
                was deficient or that he was prejudiced. Appellant's counsel testified at
                the evidentiary hearing that he made a tactical decision to argue for
                concurrent life sentences based upon the resolution of the prior case (as
                resolved at the time of sentencing) and based upon the State's arguments
                at sentencing. Appellant's trial counsel further testified that he discussed
                with appellant various arguments that could be made at sentencing and
                that appellant agreed to the argument made by counsel. The fact that the
                other case was on appeal at the time of sentencing in this case and later
                reversed after sentencing in this case does not render trial counsel's
                decision and argument at the time of sentencing unreasonable as
                ineffective-assistance-of-counsel claims are viewed without the distorting
                effect of hindsight. Strickland, 466 U.S. at 687-88. Tactical decisions of
                counsel are virtually unchallengeable absent extraordinary circumstances,

SUPREME COURT
     OF
   NEVADA
                                                      2
QM 1947A 4V0
                        and appellant demonstrated no such extraordinary circumstances here.
                        Howard v. State, 106 Nev. 713, 722, 800 P.2d 175, 180 (1990). Regarding
                        the issue of mitigation evidence, counsel testified that he did discuss this
                        with appellant. Appellant fails to demonstrate that there was a
                        reasonable probability of a different outcome at sentencing had trial
                        counsel not made the argument for concurrent sentences or presented
                        mitigating evidence. Therefore, we conclude that the district court did not
                        err in denying this claim.'
                                    Second, appellant argues that his counsel was ineffective for
                        coercing or misleading him into entering a guilty plea and not
                        investigating his mental health issues. Appellant asserts that he was
                        under the influence of psychotropic medications at the time of his plea and
                        was confused.
                                    Appellant fails to demonstrate that his counsel's performance
                        was deficient or that he was prejudiced. Appellant failed to present any
                        evidence of coercion at the evidentiary hearing. Appellant's counsel
                        testified at the evidentiary hearing that he did not tell appellant that he
                        would not be adjudicated a habitual criminal and that he would receive
                        three consecutive 4 to 10 year sentences. The district court determined
                        that appellant's testimony to the contrary was incredible, and substantial
                        evidence supports this determination. Appellant was personally
                        canvassed about whether he had read the plea agreement, whether he had
                        enough time to review the plea agreement with counsel, the elements of


                              'To the extent that appellant argues the district court erred in
                        refusing to consider letters submitted at the evidentiary hearing, we
                        conclude that the district court did not err as those letters were not
                        authenticated.

SUPREME COURT
        Of
     NEVADA
                                                             3
(0) 1947A    ,zeilfr.
                the offenses, the terms of the negotiations and the potential consequences,
                and appellant acknowledged that his plea was not the result of threats or
                promises not contained in the guilty plea agreement. Appellant further
                provided a factual basis for the counts in his own words, and appellant
                answered affirmatively that he was not under the influence of anything,
                was "clearheaded," and understood the proceedings. Appellant's trial
                counsel testified that he had no reason to believe appellant was
                incompetent to enter a guilty plea. Although appellant provided mental
                health records showing that he was medicated at the time of his plea, he
                fails to demonstrate that he was incompetent at the time of his plea—that
                he did not understand the proceedings or was unable to assist his counsel.
                See NRS 178.400(2); Melchor-Gloria v. State, 99 Nev. 174, 180, 660 P.2d
                109, 113 (1983); see also Dusky v. United States, 362 U.S. 402 (1960).
                Appellant fails to demonstrate a reasonable probability of a different
                outcome had trial counsel further investigated his mental health issues.
                Therefore, we conclude that the district court did not err in denying this
                claim.
                            Third, appellant argues that at sentencing the district court
                provided an incorrect statement of law regarding possible sentences under
                NRS 207.016(1), and thus, he should be resentenced. This claim is outside
                the scope of claims permissible in a post-conviction petition for a writ of
                habeas corpus challenging a judgment of conviction arising from a guilty
                plea. See NRS 34.810(1)(a). To the extent that appellant argues that the
                district court repeated this error at the evidentiary hearing, the district
                court did not rely on this alleged error in rejecting the claims of ineffective




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                assistance of counsel raised in the petition. 2 Finally, to the extent that
                appellant argues that the district court repeated its error in denying his
                motion for reconsideration, the denial of a motion to reconsider is not an
                appealable decision and any error in that proceeding cannot provide a
                basis for relief in this appeal. See Phelps v. State, 111 Nev. 1021, 1022-23,
                900 P.2d 344, 344-45 (1995); Castillo v. State, 106 Nev. 349, 352, 792 P.2d
                1133, 1135 (1990). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                   J.
                                                   Pickering


                                                     -Ir2  Itatt-prr"
                                                   Parrazuirre
                                                            'I
                                                                                   J.



                                                                                   J.
                                                   Saitta


                cc: Hon. Jerome Polaha, District Judge
                     Edward T. Reed
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




                      The district court made only a brief reference to its understanding
                      2
                of how NRS 207.016 operated. The written findings of fact and
                conclusions of law contain no reference to the court's interpretation of NRS
                207.016.

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A